

Exhibit 10.1
 
CONTRACT
 
June 1, 2010:
 
Gentlemen:
 
The purpose of this CONTRACT ("contract") is to outline the terms pursuant to
which Brand Neue Corporation ("Brand Neue") will operate as the sole distributor
for Luma Vue, Inc. ("Luma Vue").  The terms of such transactions include the
following:
 
Distribution Agreement
 
1.
 
Relationship:
 
Luma Vue shall grant Brand Neue the exclusive sales and distribution rights for
all Luma Vue products in the United States of America.  Luma Vue shall supply
its products to Brand Neue in quantities necessary to fulfill purchase orders
entered into by Brand Neue with end users and accepted by Luma Vue.
 
Luma Vue reserves the right to refer customers to Brand Neue and negotiate
purchase orders on behalf of Brand Neue for such customers.  Brand Neue reserves
the right, in its sole discretion, to accept or reject the creditworthiness of
the purchaser and the payment terms of such purchase order.
         
2.
 
Purchase
Order
 
Purchase orders shall be negotiated and entered into directly with Brand Neue
and each customer.  Once a purchase order is entered into, Brand Neue shall
submit such purchase order to Luma Vue and Luma Vue shall have the right, in its
sole discretion, to accept or reject such purchase order.
 
Luma Vue and Brand Neue will review potential purchase orders on a case by case
basis, and they shall split 50/50 any profit over and above Luma Vue's quoted
price to Brand Neue for the products.
 
Luma Vue shall pay all manufacturing costs for products from its manufacturer,
and Brand Neue shall have no obligation for such costs.  Customers shall pay all
shipping and warehouse charges.
         
3.
 
Current
Accounts:
 
Luma Vue shall transfer to Brand Neue and Brand Neue shall accept all current
accounts of Luma Vue in North America.  Brand Neue shall continue to maintain
such accounts going forward.
 
All previous 3rd party relationships arranged by Luma Vue will continue under
the Distribution Agreement.  A master list of accounts and sales will be
coordinated and communicated between Luma Vue and Brand Neue.


 
 

--------------------------------------------------------------------------------

 



       
Commission employees will continue to be paid under Luma Vue contracts by Brand
Neue and Luma Vue shall have no obligation for such commissions.
 
Once Luma Vue provides notice to Brand Neue that it has accepted a purchase
order and confirmed with its manufacturer that the manufacturer will timely
manufacture the product, Luma Vue will receive ninety-two percent (92%) of the
total price reflected on such purchase order.  Brand Neue shall retain the
remaining eight percent (8%) of the total price reflected on such purchase
order.
         
4.
     
Brand Neue shall provide to Luma Vue a six-month forecast of sales of Luma Vue
products and shall be obligated to update such forecast on a quarterly basis for
the term of the Distribution Agreement.
         
5.
 
Representations and Warranties:
 
Brand Neue and Luma Vue shall make representations and warranties customary for
a distribution agreement.
         
6.
 
Covenants:
 
Brand Neue shall use good faith efforts to solicit sales of Luma Vue
products.  Brand Neue shall designate certain of its sales personnel as sellers
of Luma Vue products.
 
Luma Vue shall use its good faith efforts to cause its manufacturer to ship Luma
Vue products on or before the date requested by Brand Neue in its purchase
order.
         
7.
 
Term/
Termination
 
The initial term of the Distribution Agreement shall be for one (1) : year (the
"Initial Term").  The term shall automatically renew for additional one (1) year
terms.  After the Initial Term, either party shall have the right to terminate
the contract, with just cause, upon ninety (90) days prior written notice to the
other.
         
8.
 
Amount:
 
Brand Neue shall provide a line of credit in the amount of $500,000 drawn on
purchase orders to be used for Luma Vue products/inventory needs directly
related to purchase orders.
         
9.
 
Security
Interest:
 
The line of credit shall at all times be secured by a first lien on the
inventory of Luma Vue, and the Luma Vue products financed by such line of
credit.
         
10.
 
Maintenance
Costs:
 
Brand Neue shall be responsible for all costs of financing and maintaining the
$500,000 line of credit.


 
- 2 -

--------------------------------------------------------------------------------

 


11.
 
Repayment:
 
Luma Vue shall repay outstanding debt under the line of credit for the cost of
goods sold as sales proceeds are received per purchase order for products
financed under the line of credit.  Brand Neue shall promptly receive reports of
(a) any use of the line of credit identifying the products purchased with
proceeds of the line of credit, and (b) all repayments as sales proceeds are
received.
         
12.
 
Purchase of Inventory:
 
Upon entry into this contract, Brand Neue shall purchase $250,000 of Luma Vue
current inventory selected by Brand Neue.
 
The terms of payment shall be:
 
$200,000 as of signing date.
 
$50,000 7 business days from signing date.



Accepted by:
 
LUMA VUE, INC.
   
By:
 
Print Name: 
 
Title:
     
BRAND NEUE CORPORATION
   
By:
 
Print Name: 
 
Title:
 


 
- 3 -

--------------------------------------------------------------------------------

 